     Tanya E. Moore, SBN 206683
 1   MOORE LAW FIRM, P.C.
     332 North Second Street
 2   San Jose, California 95112
     Telephone (408) 298-2000
 3   Facsimile (408) 298-6046
     E-mail: service@moorelawfirm.com
 4
     Attorney for Plaintiff
 5   Jose Acosta
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE ACOSTA,                                     )   No. 1:19-cv-00699-LJO-BAM
                                                      )
12                                                    )
                    Plaintiff,                            STIPULATION GRANTING PLAINTIFF
                                                      )
13                                                    )   LEAVE TO FILE FIRST AMENDED
            vs.                                       )   COMPLAINT; ORDER
14                                                    )
     QUALLS HAY COMPANY dba THE HAY                   )
15   COMPANY, et al.,                                 )
                                                      )
16                                                    )
                    Defendants.                       )
17                                                    )
18
19          IT IS HEREBY STIPULATED by and between Plaintiff, Jose Acosta (“Plaintiff”), and
20   Defendants, Qualls Hay Company and Angie T. Qualls, as Successor Trustee of the Amendment
21   and Restatement of Troy and Angie Qualls Family Trust, Bypass Trust, and as Successor Trustee
22   of the Amendment and Restatement of Troy and Angie Qualls Family Trust, Survivors Trust
23   (collectively “Defendants,” and together with Plaintiff, the “Parties”), the parties hereto, through
24   their respective attorneys of record, that Plaintiff may file a First Amended Complaint, a copy
25   of which is attached hereto as Exhibit “A.” This amendment will not modify any date or deadline
26   fixed by the Court’s Scheduling Conference Order dated August 19, 2019 (Dkt. 12) pursuant to
27   Fed. R. Civ. P. 16(b)(4), and is not prejudicial to Defendants, the product of undue delay,
28   proposed in bad faith, or futile.

            STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT;
                                            ORDER


                                                    Page 1
 1            IT IS FURTHER STIPULATED that Plaintiff will file his First Amended Complaint
 2   within five (5) calendar days of the Court’s Order permitting such filing, and that Defendants’
 3   response thereto shall be filed within fourteen (14) days after the First Amended Complaint is
 4   filed.
 5   IT IS SO STIPULATED.
 6
     Dated: November 5, 2019                               MOORE LAW FIRM, P.C.
 7
 8                                                         /s/ Tanya E. Moore
                                                           Tanya E. Moore
 9                                                         Attorneys for Plaintiff,
                                                           Jose Acosta
10
11   Dated: November 5, 2019                               MICHAEL WELCH + ASSOCIATES

12                                                         /s/ Michael D. Welch
13                                                         Michael D. Welch
                                                           Attorneys for Defendants
14                                                         Qualls Hay Company and Angie T. Qualls,
                                                           as Successor Trustee of the Amendment
15                                                         and Restatement of Troy and Angie Qualls
16                                                         Family Trust, Bypass Trust, and as
                                                           Successor Trustee of the Amendment and
17                                                         Restatement of Troy and Angie Qualls
                                                           Family Trust, Survivors Trust
18
19
20
21
22
23
24
25
26
27
28

              STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT;
                                              ORDER


                                                  Page 2
                                                  ORDER
 1
            Pursuant to the parties’ stipulation, Plaintiff may file his First Amended Complaint, a
 2
 3   copy of which is attached to the parties’ stipulation (Doc. 13), within five calendar days of this

 4   Order. Defendants’ response to the First Amended Complaint shall be filed within fourteen

 5   (14) days of the filing of the First Amended Complaint.

 6
 7   IT IS SO ORDERED.

 8
        Dated:     November 7, 2019                            /s/ Barbara   A. McAuliffe             _
 9                                                      UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            STIPULATION GRANTING PLAINTIFF LEAVE TO FILE FIRST AMENDED COMPLAINT;
                                            ORDER


                                                    Page 3
